Judgment, Supreme Court, New York County (Peter J. McQuillan, J.), rendered May 18, 1983, convicting defendant, after jury trial, of robbery in the first degree and sentencing him as a second violent felony offender to an indeterminate term of 12 to 24 years’ imprisonment, unanimously affirmed. Appealable issues were raised in the pro se brief submitted by defendant which were considered by the court. They were sufficiently answered in the People’s responding brief. Accordingly, the application by defendant’s assigned counsel to withdraw on the basis of People v Saunders (52 AD2d 833) is denied. Defendant’s belated motion for assignment of new counsel to argue orally the points raised in his supplemental pro se brief is denied as unnecessary. As noted, the court has fully considered the points raised in the pro se brief. Concur — Kupferman, J. P., Ross, Asch and Fein, JJ.